On Application eor Rehearing.
Egan, J.
Section 351, R. S. 1870, provides that if it becomes necessary to enforce the collection of any bonds that may be taken under and in pursuance of this act (among which wras that of defendant, Weber,) and the sureties reside out of the parish in which the officer exercises, or may have exercised, the duties of the office for which the bond was given, shall have jurisdiction over the sureties, it matters not in what parish they may reside. The bonds when registered operate a mortgage on all real estate of the principal obligor in the parish where he exercises his office (same section), and whenever execution shall issue, any lands of the principal which belonged to him at the date of registry of the bond may be seized and sold without regard to any subsequent transfer or change of title, and in whatever hands the same shall be found. R. S. 1870, s. 354. But no sale of the property of the sureties shall be made till that of the principal is discussed — same section. All bonds of this class are required to be authenticated by the attestation of two witnesses, and the signature of the recorder, which makes them authentic acts. These several provisions indicate the legislative will in regard to the manner of enforcing these obligations, and if not in terms in spirit would seem to give jurisdiction to the court of the parish in which is the hypothecated property of the principal obligor, and where he “ exercises, or may have exercised his functions.” See C. P. 163 and 164, s. 7. Erom the very nature of the bond and of the obligations and duties of which it is intended to secure the performance, there must' first be judicially ascertained and declared some breach of its conditions and obligations on the part of the principal before any responsibility can be fixed upon the sureties, as their obligations are only for the *599faithful performance of his official duties by the principal. This necessitates suit against the principal to fix the liability and amount, and as the law abhors multiplicity of actions, it is apparent that in the very nature of things it is in contemplation of the law that the court of the parish where the functions of the principal are or have been exercised is clothed with jurisdiction to sue all the parties to the bond. So it is held in regard to bonds of administrators and other similar officers, though they may actually reside elsewhere. All the reason and analogies of the law favor this view, and the authorities cited relating to jurisdiction in case of private persons can not be held to apply. There is, however, one feature of the present case which is conclusive of the question of jurisdiction, independent of any other consideration, that is that the obligation of the defendants in the bond sued on is joint, and some of them reside in the parish where the suit was brought. O. P. article 164, s. 6. The sureties are hound jointly though in unequal amounts, and up to those amounts for the faithful discharge of the duties of the principal. .That is the principal obligation which the suretyship is intended to secure. It is therefore unlike a similarly drawn unconditional obligation to pay money in several amounts.
The rehearing is therefore refused.
Spencer, J. I concur in the decree on the grounds of my original opinion.